ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_03_FR.txt.                                                                                              754




                      DÉCLARATION COMMUNE DE MM. LES JUGES TOMKA
                          ET GREENWOOD, Mme LA JUGE SEBUTINDE
                              ET M. LE JUGE AD HOC DUGARD

                 [Traduction]
                    Frais de procédure — Article 64 du Statut de la Cour — Mesures conserva‑
                 toires — Obligation des Etats de se conformer aux ordonnances en indication de
                 mesures conservatoires — Obligations imposées par l’ordonnance de 2011 ayant
                 été violées par le Nicaragua — Agissements du Nicaragua — Frais encourus par
                 le Costa Rica pour demander à la Cour de rendre une nouvelle ordonnance en
                 2013 — Point de savoir si la Cour aurait dû user de son pouvoir discrétionnaire
                 pour ordonner au Nicaragua de supporter les frais faits par le Costa Rica dans le
                 cadre de la demande en indication de mesures conservatoires de 2013.

                    1. Nous regrettons de ne pouvoir nous rallier à la décision prise par la
                 majorité de la Cour de rejeter la demande du Costa Rica tendant à ce que
                 lui soient remboursés les frais qu’il a encourus lorsqu’il a dû se présenter
                 devant la Cour en octobre 2013 pour obtenir le prononcé d’une deuxième
                 ordonnance en indication de mesures conservatoires. Nous avons donc
                 voté contre le point 5 c) du dispositif de l’arrêt.
                    2. Aux termes de l’article 64 du Statut de la Cour, « [s]’il n’en est autre-
                 ment décidé par la Cour, chaque partie supporte ses frais de procédure ».
                 Cette disposition est complétée par l’article 97 du Règlement, qui prévoit
                 que, « [s]i la Cour décide en vertu de l’article 64 du Statut que les frais de
                 procédure de l’une des parties seront entièrement ou partiellement sup-
                 portés par l’autre, elle peut rendre une ordonnance à cet effet ».
                    Nous admettons que, pour reprendre les termes utilisés dans un ouvrage
                 sur la Cour faisant autorité, l’article 64 du Statut « peut être interprété
                 comme signifiant que, en règle générale, chaque partie supporte ses frais
                 de procédure et que la Cour n’en décide autrement que dans des circons-
                 tances exceptionnelles » (voir Shabtai Rosenne, The Law and Practice of
                 the International Court, 1920‑2005, vol. III, 4e éd., 2006, p. 1281). Jamais
                 jusqu’ici la Cour n’a été saisie d’une affaire dans laquelle elle a considéré
                 qu’il existait de telles circonstances. Néanmoins, il est évident que le Sta-
                 tut confère à la Cour un pouvoir discrétionnaire en la matière et nous
                 estimons qu’il est important que celle‑ci s’en prévale, lorsqu’elle est appe-
                 lée à le faire, à charge de procéder à un examen minutieux des circons-
                 tances propres à l’espèce.
                    3. Quelles étaient donc les circonstances propres à l’affaire ? Dans l’or-
                 donnance en indication de mesures conservatoires du 8 mars 2011, la pre-
                 mière mesure, adoptée à l’unanimité par la Cour, était ainsi libellée :
                 « Chaque Partie s’abstiendra d’envoyer ou de maintenir sur le territoire
                 litigieux, y compris le caño, des agents, qu’ils soient civils, de police ou de
                 sécurité » (ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 27,

                                                                                               93




5 Ord 1088.indb 183                                                                                  19/10/16 12:01

                      certaines activités et construction d’une route (décl. comm.)  
                                                                                    755

                 par. 86, point 1). Le « territoire litigieux » était défini au paragraphe 55 de
                 ladite ordonnance comme la « zone humide d’environ trois kilomètres
                 carrés comprise entre la rive droite du caño litigieux, la rive droite du
                 fleuve San Juan lui‑même jusqu’à son embouchure dans la mer des
                 Caraïbes et la lagune de Harbor Head » (C.I.J. Recueil 2011 (I), p. 19,
                 par. 55). La première mesure conservatoire était donc on ne peut plus
                 claire. Le Nicaragua s’était vu interdire « d’envoyer ou de maintenir sur le
                 territoire litigieux » des agents, civils ou militaires et, à plus forte raison,
                 d’y réaliser des travaux quels qu’ils soient. Les ordonnances en indication
                 de mesures conservatoires de la Cour étant obligatoires (LaGrand (Alle‑
                 magne c. Etats‑Unis d’Amérique), arrêt, C.I.J. Recueil 2001, p. 506,
                 par. 109), le Nicaragua était tenu de se conformer à cette mesure. La
                 Cour a aussi enjoint aux deux Parties de « s’abst[enir] de tout acte qui
                 risquerait d’aggraver ou d’étendre le différend dont [elle était] saisie ou
                 d’en rendre la solution plus difficile » (ordonnance du 8 mars 2011,
                 C.I.J. Recueil 2011 (I), p. 27, par. 86, point 3).
                    4. Le 13 septembre 2013, le Costa Rica est entré en possession d’images
                 satellite prouvant que deux nouveaux caños avaient été creusés dans le
                 territoire litigieux, qu’une drague était en service dans l’un d’eux et qu’un
                 camp militaire nicaraguayen avait été établi sur la plage voisine. Le
                 16 septembre, il s’est plaint par écrit auprès du Nicaragua de la violation
                 des mesures conservatoires. Selon le conseil de ce dernier, cette lettre a
                 conduit le président nicaraguayen à ordonner une enquête sur la situation
                 dans le territoire litigieux. Pourtant, le 18 septembre, le ministère nicara-
                 guayen des affaires étrangères a répondu au Costa Rica que le Nicaragua
                 n’avait pas autorisé de travaux dans le territoire litigieux (Costa Rica,
                 demande en indication de nouvelles mesures conservatoires, 24 sep-
                 tembre 2013, annexe 5). Comme l’a ensuite fait observer le conseil du
                 Nicaragua, « [t]out bien considéré, le ministère des affaires étrangères
                 aurait mieux fait d’attendre les résultats de l’enquête menée à la demande
                 du président Ortega ou au moins jusqu’au lendemain » (CR 2013/25,
                 p. 21). Le Costa Rica a réagi à la lettre du ministère en déposant, le
                 24 septembre 2013, une nouvelle demande en indication de mesures
                 conservatoires. Dans l’intervalle, toutefois, l’enquête ordonnée par le pré-
                 sident Ortega avait révélé que les deux nouveaux caños avaient effective-
                 ment été creusés sur instruction de M. Eden Pastora, lequel était désigné,
                 dans un document nicaraguayen, comme le « délégué du gouvernement
                 responsable des travaux de dragage » (voir lettre en date du 11 octobre 2013
                 adressée à la Cour par le Nicaragua, réf. HOL‑EMB‑197, annexe 8). Le
                 21 septembre 2013, le président Ortega a ordonné à M. Pastora de cesser
                 toute activité sur les deux nouveaux caños et de retirer la drague, instruc-
                 tions qui ont été exécutées. Ce n’est pourtant que le jeudi 10 octobre 2013
                 que le Nicaragua en a informé le Costa Rica et la Cour, et qu’il a pris des
                 mesures pour corriger l’impression produite par sa lettre du 18 septembre.
                 Entre-temps, la Cour avait informé les deux Parties qu’elle tiendrait, à
                 compter du lundi 14 octobre 2013, des audiences sur la nouvelle demande
                 en indication de mesures conservatoires présentée par le Costa Rica. En

                                                                                              94




5 Ord 1088.indb 185                                                                                 19/10/16 12:01

                      certaines activités et construction d’une route (décl. comm.)  
                                                                                    756

                 ce qui concerne le camp militaire, le Nicaragua a fait valoir qu’il se trou-
                 vait sur son propre territoire, en dehors du territoire litigieux, plus préci-
                 sément sur une plage juste au nord de celui‑ci, et qu’il n’était donc
                 aucunement tenu de le retirer (CR 2013/25, p. 29).
                    5. La Cour a conclu à l’unanimité (voir arrêt, par. 121‑129 et point 3 du
                 paragraphe 229) que ces agissements emportaient violation des mesures
                 conservatoires qu’elle avait indiquées en mars 2011. S’il a pu outrepasser
                 les instructions qu’il avait reçues, M. Pastora était un haut responsable de
                 la République du Nicaragua et paraissait agir dans l’exercice de ses fonc-
                 tions officielles. Le Nicaragua a lui‑même admis qu’il devait en être ainsi
                 aux yeux de n’importe quel observateur et que quiconque a vu M. Pastora
                 a sans doute pensé que sa présence sur les lieux était autorisée ; pour
                 reprendre les termes du conseil du Nicaragua, « M. Pastora … est une per-
                 sonnalité connue au Nicaragua » et « [i]l aurait été impensable que le jeune
                 lieutenant responsable des secteurs avoisinants mette en cause ce qu’il
                 venait y faire » (CR 2013/25, p. 16). Il ne fait aucun doute que les actes de
                 M. Pastora étaient imputables au Nicaragua et engageaient la responsabi-
                 lité de ce dernier à raison du manquement aux obligations qui lui incom-
                 baient au titre de l’ordonnance en indication de mesures conservatoires de
                 mars 2011. Le Nicaragua a, comme il se doit, reconnu cette responsabilité,
                 mais il n’en reste pas moins que, même s’il a pu être qualifié d’« involon-
                 taire » par le conseil du Nicaragua (CR 2015/7, p. 61), ce manquement ne
                 saurait, étant donné les hautes fonctions qu’occupait M. Pastora, être ainsi
                 écarté à la légère. Le non‑respect de l’ordonnance de la Cour n’avait rien
                 d’« involontaire » ; il s’agissait d’un acte délibéré accompli sur ordre du
                 haut fonctionnaire chargé par le Nicaragua de la mise en œuvre du pro-
                 gramme de dragage dans le secteur jouxtant le territoire litigieux.
                    6. En ce qui concerne l’établissement du camp militaire, la Cour a
                 conclu dans son ordonnance de 2013 que, contrairement à ce qu’affirmait
                 le Nicaragua, il se trouvait non pas sur un banc de sable, mais à l’intérieur
                 du territoire litigieux (ordonnance du 22 novembre 2013, C.I.J. Recueil
                 2013, p. 365, par. 46). Le Nicaragua n’a jamais laissé entendre que l’ins-
                 tallation de ce campement n’avait pas été autorisée.
                    7. La Cour se trouve donc en présence de deux manquements graves
                 aux obligations imposées au Nicaragua par l’ordonnance en indication de
                 mesures conservatoires de 2011. Elle a dit clairement que celui‑ci était
                 tenu d’indemniser le Costa Rica de tout dommage qu’il lui aurait causé en
                 contrevenant à ces obligations, y compris, par exemple, les frais corres-
                 pondant à toute mesure corrective nécessitée par les deux caños supplé-
                 mentaires. Elle a toutefois privé le Costa Rica de la possibilité d’être
                 remboursé par le Nicaragua de ce qui constitue sans doute la dépense la
                 plus importante qu’il ait dû supporter, à savoir le coût d’une semaine
                 d’audiences devant elle. Or ces frais étaient la conséquence directe du
                 non‑respect, par le Nicaragua, des obligations que lui imposait l’ordon-
                 nance de 2011. Par ailleurs, même après avoir ordonné à M. Pastora de
                 quitter le territoire litigieux, le Nicaragua aurait pu prendre des mesures
                 qui auraient rendu inutile la tenue des audiences d’octobre 2013, mais

                                                                                            95




5 Ord 1088.indb 187                                                                               19/10/16 12:01

                      certaines activités et construction d’une route (décl. comm.)  
                                                                                    757

                 il n’en a rien fait. Au lieu d’informer la Cour et le Costa Rica des instruc-
                 tions qu’il avait données à M. Pastora le 21 septembre 2013, il a gardé le
                 silence jusqu’à la veille de l’ouverture des audiences, leur donnant à pen-
                 ser qu’il continuait à nier toute activité sur le territoire litigieux. Lorsqu’il
                 a enfin prévenu la Cour et le Costa Rica, ce dernier a proposé que les
                 Parties se mettent d’accord sur une ordonnance à rendre par la Cour, ce
                 qui aurait permis d’économiser les frais correspondant à la tenue des
                 audiences ; mais le Nicaragua a refusé. Il est absurde que la Cour adopte
                 une position ayant pour effet de placer la partie victime de la violation des
                 mesures conservatoires qu’elle a indiquées dans une situation moins favo-
                 rable si elle fait des frais pour obtenir justice auprès d’elle que si elle
                 entreprend de réparer elle‑même le préjudice qui en découle.
                    8. Nous considérons qu’il s’agit là de circonstances exceptionnelles jus-
                 tifiant que la Cour exerce le pouvoir que lui confère l’article 64 du Statut.
                 Certes, elle ne l’a jamais fait jusqu’à présent, mais on ne le lui a que rare-
                 ment demandé et aucune des affaires dans lesquelles le remboursement
                 des frais de procédure a été réclamé n’était un tant soit peu comparable à
                 la présente instance. Le pouvoir d’indiquer des mesures conservatoires
                 revêt une importance cruciale pour le maintien de l’intégrité de la procé-
                 dure devant la Cour. Les mesures ainsi indiquées sont contraignantes et
                 leur violation constitue en soi un manquement à des obligations en droit,
                 totalement indépendant du fond de l’affaire. La Cour et les Etats qui se
                 présentent devant elle sont en droit de supposer que l’Etat qui s’adresse
                 de bonne foi à la justice respectera scrupuleusement lesdites mesures. Si
                 un manquement à cet égard requiert de nouvelles audiences, il est normal
                 que ledit Etat supporte les frais de procédure afférents.
                    9. En conséquence, il est regrettable que la Cour ait rejeté la demande
                 du Costa Rica tendant à ce que lui soient remboursés les frais qu’il a
                 encourus en vue d’obtenir le prononcé de l’ordonnance du 22 novembre
                 2013, et ce, sans même examiner les circonstances exposées dans la pré-
                 sente déclaration. A l’évidence, c’était là une affaire qui appelait davan-
                 tage qu’une obscure déclaration selon laquelle, « compte tenu de
                 l’ensemble des circonstances de l’espèce, la condamnation du Nicaragua à
                 supporter certains frais de procédure du Costa Rica … ne serait pas
                 appropriée » (arrêt, par. 144).

                                                                (Signé) Peter Tomka.
                                                         (Signé) Christopher Greenwood.
                                                              (Signé) Julia Sebutinde.
                                                               (Signé) John Dugard.




                                                                                               96




5 Ord 1088.indb 189                                                                                  19/10/16 12:01

